Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 04/01/2020 has been entered. The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this application are claim 1.

Response to Arguments
Applicant's arguments filed 04/01/2020 have been fully considered but they are not persuasive.

Applicant argues:
“Enicks in Fig. 4 (shown below) of the cited reference discloses a channel region 188
in the substrate 180 directly under the gate structure. Enicks however fails to
20 explicitly discloses that the channel region comprises a top portion and a bottom
portion, a depth of the top portion is equal to a depth of the bottom portion, both the
top portion and the bottom portion are made of silicon germanium, and a
concentration of germanium in the bottom portion is lower than a concentration of
germanium in the top portion, as recited in claim 1 of the present invention. Despite
25. Enicks in par. 0027 of the cited reference discloses the limitation of “...the
concentration of Ge may increase from the bottom to the top of the portion of the drift
enhanced channel 188...”, applicant submits that Enicks still fails to explicitly define

separates the channel region 188 into two equal portions so that the depth of the top
30 portion is equal to the depth of the bottom portion.


Examiner’s reply: The arguments are not persuasive. 

Applicant’s arguments regarding “explicitly showing a boundary between the top portion and bottom portion of the channel region 188 that separates the channel region 188 into two equal portions so that the depth of the top 30 portion is equal to the depth of the bottom portion”: 

As explained in the rejection below, Enicks in Fig. 4 (shown below) discloses the concentration of Ge may increase from the bottom to the top of the portion of the drift enhanced channel 188. In one embodiment, the concentration of Ge monotonically increases. Therefore, the channel region 188 implicitly has two equal top and bottom portions wherein the bottom portion has a lower germanium concentration than the top portion. Even though the line separating the top and bottom portions are not shown explicitly, the boundary line is implicitly present. 
Furthermore, the claim in its current form doesn’t recite any further limitation regarding the interface or the boundary line which would distinguish it from the prior art. 
Hence, Enicks does not fail to teach the limitations as being presented in the arguments. The rejection stands.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enicks et al. (US 20080128750 A1; hereinafter “Enicks”).

In re Claim 1, Enicks discloses a p-type field effect transistor (pFET) 182 (fig. 4) (¶ 0026), comprising: 
a gate structure 190 on a substrate 180 (¶ 0026);
a channel region 188 in the substrate 180 directly under the gate structure 190, wherein the channel region 188 comprises a top portion and a bottom portion, a depth of the top portion is equal to a depth of the bottom portion, both the top portion and the bottom portion are made of silicon germanium, and a concentration of germanium in the bottom portion is lower than a concentration of germanium in the top portion (¶ 0027; the concentration of Ge may increase from the bottom to the top of the portion of the drift enhanced channel 188. In one embodiment, the concentration of Ge monotonically increases. Therefore, the channel region 188 has two equal top and bottom portions wherein the bottom portion has a lower germanium concentration than the top portion); and 
a source/drain region (184/186) (¶ 0026) adjacent to two sides of the gate structure 190.
 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/NILUFA RAHIM/Primary Examiner, Art Unit 2893